DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zook et al. (US 2012/0028297).
Regarding Claim 1, Zook et al. teaches a device comprising a detector (referred to as reagent strip 580, see [0060]) for detecting infection in a body fluid (the invention can be used to test microorganisms that cause infection in a liquid sample from a patient, see [0071]- [0072]) wherein the detector comprises an absorbent layer (referred to as substrate 582, which may be absorbent, see [0062]) impregnated with a sensing solution (referred to as the hydrophilic agent 586 which coats substrate for detection of microorganisms, see [0060]- [0061]), wherein the sensing solution (hydrophilic agent) contains gelatin and bromothymol blue (the hydrophilic layer 586 comprises bromothymol blue as an indicator dye and a gelling agent, see [0061], which can be made from gelatin, see [0007]) and wherein the detector is made comprising the steps:
(a) preparing a gelatin solution (gelling agent is hydrated to become a gel solution, see [0062]);
(b) dissolving bromothymol blue in the gelatin solution forming the sensing solution (the dye, which can be bromothymol blue, is incorporated into the gel solution, see [0061]- [0062]);
and (c) impregnating the absorbent layer with the sensing solution (the substrate 582 is then coated with the hydrophilic agent, see [0060]).
Regarding claim 5, Zook et al. teaches the device (reagent strip) further comprises a base layer (referred to as substrate 582, see [0060]) and an adhesive layer (referred to as adhesive layer 584, see [0060])  forming a test strip, the test strip having a grip region at one end (referred to as tab 588, see Fig. 5 and [0060]) and a testing region at the other end (the hydrophilic agent 586 where detection occurs is shown to be on the other side of the tab 588, see Fig. 5, and [0060]), and the adhesive layer is disposed between the detector and the base layer attaching the detector to the base layer at the testing region (the adhesive layer 584 is used to attach the hydrophilic agent 586 to the substrate 582, and is shown to be in between these respectively layers, see Fig. 5 and [0060]).
Regarding claim 11, Zook et al. teaches a device comprising a detector (referred to as reagent strip 580, see [0060]) for detecting infection in a body fluid (the invention can be used to test microorganisms that cause infection in a liquid sample from a patient, see [0071]- [0072]) wherein the detector comprises an absorbent layer (referred to as substrate 582, which may be absorbent, see [0062]) impregnated with a sensing solution (referred to as the hydrophilic agent 586 which coats substrate for detection of microorganisms, see [0060]- [0061]), wherein the sensing solution (hydrophilic agent) contains gelatin and a pH indicator dye, (the hydrophilic layer 586 comprises a an pH indicator dye and a gelling agent, see [0061], which can be made from gelatin, see [0007]) and wherein the detector is made comprising the steps:
(a) preparing a gelatin solution (gelling agent is hydrated to become a gel solution, see [0062]);
(b) dissolving the pH indicator dye in the gelatin solution forming the sensing solution (the dye, which can be a pH indicator, is incorporated into the gel solution, see [0061]- [0062]);
and (c) impregnating the absorbent layer with the sensing solution (the substrate 582 is then coated with the hydrophilic agent, see [0060]).
Regarding claim 12, Zook et al. teaches device as claimed in claim 11, and further teaches that the device (reagent strip) further comprises a base layer (referred to as substrate 582, see [0060]) and an adhesive layer (referred to as adhesive layer 584, see [0060])  forming a test strip, the test strip having a grip region at one end (referred to as tab 588, see Fig. 5 and [0060]) and a testing region at the other end (the hydrophilic agent 586 where detection occurs is shown to be on the other side of the tab 588, see Fig. 5, and [0060]), and the adhesive layer is disposed between the detector and the base layer attaching the detector to the base layer at the testing region (the adhesive layer 584 is used to attach the hydrophilic agent 586 to the substrate 582, and is shown to be in between these respectively layers, see Fig. 5 and [0060]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zook et al. as applied to claim 1 above, and further in view of Sarver, JR. et al. (US 2011/0275112, referred to as Sarver hereon).
Regarding claim 2, Zook et al. does not teach wherein the impregnation of the absorbent layer comprises immersing the absorbent layer in the sensing solution and letting the impregnated absorbent layer to dry at room temperature to yield the detector.
However, in the analogous art of microorganism detection devices, Sarver teaches a device (referred to as a test device, see Abstract) wherein the impregnation of the absorbent layer (referred to as detection region 120 of vessel 100, see Figure 1E, and [0026], which absorbs CO2 from microorganism, see [0028]) in step (c) comprises immersing the absorbent layer in the sensing solution (referred to as semi-permeable matrix 200, see [0028]) (the semi-permeable matrix 200 is dispensed into the detection region 120, see [0028]), taking the impregnated absorbent layer out of the sensing solution, and letting the impregnated absorbent layer to dry at room temperature to yield the detector (the semi-permeable matrix 200 which contains the pH indicator is left out to cool at room temperature to become solid and create a detector that changes color according to exposure to microorganisms, see [0028]).
It would have been obvious to a person possessing ordinary skill in the art to have modified the reagent test strip of Zook et al. to have included the process of impregnation of the absorbent layer described in Sarver, JR. for the benefit of permitting a relatively fast response to low levels of bacteria in the test sample (see [0028] in Sarver, JR.).
Regarding claims 3 and 4, Zook et al. teaches a device as claimed in claim 1, wherein the concentration of gelatin in the gelatin solution is about 3% (w/v) to about 5% (w/v) (the gelling agent is made from 0.025g to 0.050g guar gum, which can also be gelatin, which is hydrated by 1-3 mL of sample, which leads to a concentration of about 1.7-5%, which matches the range in the instant application, see [0055]), and wherein the concentration of gelatin in the gelatin solution is about 3% (w/v) (the final composition of the gelling agent can be 0.030g of gelatin hydrated by 1mL of aqueous sample, which yields a concentration of 3%, see [0055]).
However, Zook et al. does not explicitly teach that the bromothymol blue in the sensing solution is about 0.1% (w/v) to about 0.3% (w/v), or that the concentration of bromothymol blue in the sensing solution is about 0.1% (w/v).
In the analogous art of microorganism detection devices, Sarver teaches the concentration of the bromothymol blue in the sensing solution (semi-permeable membrane 200) is about 0.1% (w/v) to about 0.3% (w/v) (the bromothymol blue concentration can range from 0.00001 wt.% to 0.1 wt.%, which falls within the range of the instant application, see [0030]), and further teaches that the concentration of bromothymol blue in the sensing solution is about 0.1% (w/v) (the bromothymol within the semi-permeable can be about 0.1 wt.%, see [0030]).
It would have been obvious to a person possessing ordinary skill in the art to have modified the concentration of bromothymol blue within Zook et al. to have been around 0.1% for the benefit of having the desired intensity of the color change based on the overall weight of the matrix (see [0030] in Sarver).
Regarding claim 6, Zook et al. teaches the test strip (reagent strip) of claim 5, wherein the concentration of gelatin in the gelatin solution is about 3% (w/v) (the final composition of the gelling agent can be 0.030g of gelatin hydrated by 1mL of aqueous sample, which yields a concentration of 3%, see [0055]), wherein the absorbent layer (substrate 582) is a filter paper (the substrate can be a filter paper, see [0062]).
However, Zook et al. does not explicitly teach that the concentration of bromothymol blue in the sensing solution is about 0.1% (w/v).
In the analogous art of microorganism detection devices, Sarver teaches the concentration of the bromothymol blue in the sensing solution (semi-permeable membrane 200) is about 0.1% (w/v) to about 0.3% (w/v) (the bromothymol blue concentration can range from 0.00001 wt.% to 0.1 wt.%, which falls within the range of the instant application, see [0030]), and further teaches that the concentration of bromothymol blue in the sensing solution is about 0.1% (w/v) (the bromothymol within the semi-permeable can be about 0.1 wt.%, see [0030]).
It would have been obvious to a person possessing ordinary skill in the art to have modified the concentration of bromothymol blue within Zook et al. to have been around 0.1% for the benefit of having the desired intensity of the color change based on the overall weight of the matrix (see [0030] in Sarver).
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zook et al. and Sarver as applied to claim 6 above, and further in view of Kritzman et al. (US 2012/0003685).
Regarding claim 7, the combination of Zook et al. and Sarver teaches a method for detection of infection in a body fluid (the invention can be used to test microorganisms that cause infection in a liquid sample from a patient, which are body fluids, see [0071]- [0072]) using the test strip of claim 6, the method comprising the steps of:
(a) placing the detector (hydrophilic agent of reagent strip) of the test strip in contact with a body fluid (the method includes contacting the major surface of the strip with the material that is to be tested, which is a body fluid, see Fig. 5 and [0078] in Zook et al.);
(b) waiting for a response time period (the device is incubated for a length of time based on the microorganism, see [0078] in Zook et al.); and
(c) visually inspecting the detector for a color change (the microorganism’s metabolism causes a detectable change in the indicator, which is within the hydrophilic agent, see [0078] Zook et al.).
However, the combination of Zook et al. and Sarver does not explicitly teach that the color change of the detector is a yellow to green color change when indicating an infection, wherein the response time is less than or equal to 60 seconds, and wherein the body fluid is urine or wound fluid exudates.
In the analogous art of infection detection devices, Kritzman et al. teaches the color change of the detector (referred to as secretion-monitoring device for biological fluid, see [0056]) is a yellow to green color change when indicating an infection (the indicator changes from yellow to green and stays green when infection is detected, see [0099]). Kritzman et al. further teaches wherein the response time period is less than or equal 60 seconds (the present invention observes a fast color change within 1-10 seconds, which is less than 60 seconds, see [0029]). Kritzman et al. also teaches the body fluid is urine or wound fluid exudates (the biological fluid can be urine, see [0054]).
It would have been obvious to a person possessing ordinary skill in the art before the effective filing date of the instant application to have modified the reagent strip of Zook et al. to have included the quick yellow-to-green color change in response to urine for the benefit of providing a quick response to infection within a healthcare setting described within Kritzman et al. (see [0029] in Kritzman et al.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEA MARTIN whose telephone number is (571)272-5283. The examiner can normally be reached M-F 10AM-5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL WARDEN can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEA N. MARTIN/Examiner, Art Unit 1798                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797